
	

114 SRES 116 IS: Providing for free and fair elections in Burma.
U.S. Senate
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 116
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2015
			Mr. Graham (for himself, Mr. Menendez, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Providing for free and fair elections in Burma.
	
	
 Whereas the Union Election Commission of Burma announced that the country will hold general elections in the final quarter of calendar year 2015;
 Whereas Burma’s history with general elections has been characterized by controversy, conflict, and interference instigated by the military of Burma (the Tatmadaw), including in May 1990 and November 2010, and in the April 2012 by-elections;
 Whereas the Tatmadaw refused to transfer power to the National League for Democracy (NLD), an opposition political party led by Daw Aung San Suu Kyi, following the May 1990 elections in which the NLD won 392 of 492 seats, and used the flawed 2008 Constitution of Burma to undermine elections in November 2010;
 Whereas stated intentions of the Government of Burma to negotiate a Federal union with ethnic leaders and groups is not matched by the ongoing Tatmadaw offensives in Kachin and Northern Shan States;
 Whereas, on March 5, 2015, and March 10, 2015, the Government of Burma responded to peaceful student protests in Rangoon and Letpadan with brutal violence and detained over 120 peaceful protestors;
 Whereas the United Nations Special Representative of the Secretary-General on Sexual Violence in Conflict stated on January 27, 2015, I … urge the Government to put a final end to impunity for conflict-related sexual violence that is particularly targeting ethnic minority areas.;
 Whereas the United Nations Special Rapporteur on the Situation of Human Rights in Myanmar stated on January 16, 2015, I remain particularly concerned at the failure of measures to ensure accountability of military officials, including [for] sexual and gender based violence in conflict zones.;
 Whereas the Tatmadaw continues to wield unchecked political and economic power and influence in Burma, as evidenced by the consumption of over 23 percent of the national budget; the set-aside of one-quarter of the seats in parliament which gives the Tatmadaw veto power over legislative and constitutional reforms; and control of the country’s largest business conglomerates, including in the natural resource sector;
 Whereas the 2008 Constitution of Burma preserves and protects the power and influence of the Tatmadaw through Articles 417, 418, 420, and 425, which provide the President of Burma with authority to declare a state of emergency due to acts or attempts to take over the sovereignty of the Union by insurgency, violence and wrongful or forcible means; to transfer legislative, executive, and judicial powers to the Commander-in-Chief of the Defense Services to enable him to carry out the necessary measures to speedily restore its original situation in the Union; for such Commander to restrict or suspend as required, one or more fundamental rights of the citizens in the required area; and for such Commander to extend the state of emergency for two periods of six months each;
 Whereas other provisions in the 2008 Constitution of Burma are contrary to democracy and the rule of law, including Article 59(f), which prohibits anyone from being President who has children born outside of Burma; Article 354, which limits certain freedoms that contradict laws enacted for Union security, prevalence of law and order, community peace and tranquility or public order and morality; and Article 436, which subjects constitutional amendments to a 75-percent vote threshold in parliament (thereby confirming the Tatmadaw’s veto power);
 Whereas the NLD Central Executive Committee released a statement on January 13, 2015, expressing concern with the stall of democratic transition and reforms in Burma, and identifying the following conditions as prerequisites for free and fair general elections: constitutional amendments in line with the desire of the people; government involvement that is free from bias; fair and credible enforcement of election laws and regulations by the Union Election Commission; and cessation of discrimination and bias by the government to political parties;
 Whereas the Commander-in-Chief in Burma General Min Aung Hlaing stated on January 21, 2015, regarding the planned elections in Burma, When things become really out of control, if the President says the military needs to step in, in that region or state, the military will step in when a state of emergency is declared.;
 Whereas a state of emergency and military administration was declared on February 17, 2015, in Kokang Self-Administered Zone due to renewed armed conflict;
 Whereas the United Nations Special Rapporteur on the Situation of Human Rights in Myanmar stated on January 19, 2015, … there are signs that since my last visit, restrictions and harassment on civil society and the media may have worsened … If Myanmar is serious about transitioning to democracy, it must be serious about allowing persons affected by its actions to express their frustrations without being punished.;
 Whereas the Government of Burma responded to the various concerns raised by the Special Rapporteur with accusations of interference in Burma’s internal affairs, and pointedly failed to criticize slanderous comments made by a Buddhist nationalist monk who called the Special Rapporteur a bitch and whore;
 Whereas the United States Permanent Representative to the United Nations Samantha Power stated in Louisville, Kentucky, on January 12, 2015, Burma is still a long way from being a rights-respecting democracy. The civilian government is still subordinate to the military, and the Constitution continues to give the military the broad authority to dismiss Parliament and veto any constitutional amendment.;
 Whereas Ambassador Power further stated, Attacks against the Rohingya and other Muslim groups have even increased … Yet virtually no one has been held accountable, and the humanitarian situation continues to deteriorate.;
 Whereas the Government of Burma, under the direction and leadership of President Thein Sein, submitted draft legislation to parliament that seeks to stigmatize and discriminate against religious minorities in Burma through coercive population control, marriage restrictions, and anti-conversion methods that violate established international human rights norms and instruments to which Burma is a party;
 Whereas Ambassador Power reaffirmed, Our tools include incentivizing continued progress, shining a bright light on the government’s shortcoming, and imposing targeted sanctions on individuals who stand in the way of change.;
 Whereas President Barack Obama stated during his visit to Burma on November 14, 2014, that the United States expects elections in Burma to take place on time. We do not want to see delays, because it’s time for the voice of the people of Burma to be heard in a fair, free, and transparent manner … the constitution amendment process needs to reflect inclusion rather than exclusion, that there are certain provisions in the Burmese constitution that objectively don’t make much sense.; and
 Whereas internationally recognized standards of free and fair elections include: the right of adult citizens to register and vote in elections, without discrimination; equal opportunity for individuals to stand as candidates, form political parties, and conduct campaign and civic education activities free from interference and intimidation; the fair and impartial conduct of elections, including accountable voter registration processes and transparent resolution of election disputes by independent election commissions and judiciaries; and an electoral environment that is free from fear, intimidation, and violence: Now, therefore, be it
	
 That the Senate— (1)endorses the aforementioned internationally recognized prerequisites for free and fair general elections in Burma and finds them consistent with those articulated by the National League for Democracy in its January 13, 2015, statement;
 (2)calls upon the President and the Secretary of State to— (A)publicly support meaningful efforts to reform the 2008 Constitution of Burma, with the full and unfettered participation of the people of Burma and in a manner that promotes and protects the democratic development of Burma and safeguards against arbitrary and capricious interference by the Tatmadaw;
 (B)support free and fair elections in Burma, including by taking bilateral and multilateral steps, as necessary, to ensure that the Tatmadaw and its affiliates do not influence the outcome of such elections (including through a declaration of a state of emergency in order to influence or postpone such polls) and that President Thein Sein and other ruling government officials do not engage in the use of official resources (including international assistance) for electioneering; and
 (C)express solidarity with the United Nations special mechanisms that are investigating and protesting against violations of human rights in Burma, and to express concern regarding the Government of Burma’s refusal to work cooperatively with such mechanisms;
 (3)calls upon the United States Government, in partnership with other international donors, to ensure that the Government of Burma and the Union Election Commission function in an independent, fair, and impartial manner throughout the preparation and conduct of elections in Burma, and that the Tatmadaw publicly affirms in advance that it will honor the results of such elections;
 (4)expects the President to delay further steps toward normalization of relations with Burma, including immediately suspending all military-to-military engagement with the Tatmadaw, should the Government of Burma, including the Tatmadaw and any of its affiliates, undermine the prospects for free and fair elections in Burma;
 (5)expects the President to take additional actions to sanction specific individuals within the Government of Burma whom the President determines undermine free and fair elections in Burma, including through the denial of visas and freezing of assets of such individuals, as appropriate;
 (6)calls upon the President and the Secretary of State to take action to ensure that ethnic groups in Burma are not coerced, in any way or by any means, into ceasefire agreements with the Government of Burma;
 (7)calls upon the Secretary of State to work with like-minded regional and international governments to ensure that the general elections in Burma meet international standards of free and fair elections, including by ensuring that international and domestic monitors have full and unimpeded access to all aspects of the electoral process; and
 (8)calls upon the Secretary of State to publicly and forcefully condemn human rights abuses committed by the Tatmadaw and to demand credible and independent investigations and prosecutions of any and all allegations of such abuse, including with respect to—
 (A)the January 19, 2015, rape and murder by the Tatmadaw of two Kachin volunteer schoolteachers in Northern Shan State;
 (B)the December 22, 2014, murder of Daw Khin Win, a nonviolent protestor at the Letpadaung mine site; (C)the November 19, 2014, killing of 23 cadets in Laiza, Kachin State, by the Tatmadaw’s shelling;
 (D)the October 4, 2014, murder of Ko Par Gyi in Mon State, a freelance journalist and former body guard of opposition political leader Aung San Suu Kyi; and
 (E)the September 13, 2012, fatal shooting by the Tatmadaw of 14-year-old Ja Seng Ing in Hpakant Township, Kachin State.
				
